Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


               Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations, sales activities or behaviors, which represents a method of organizing human activity has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: collecting information for a plurality of website visitors to a website that is associated with a first enterprise, the information for each website visitor including a respective IP address associated with the website visitor and respective website interaction data about viewing activities of the website, the interaction data including one or more of number of web-pages viewed, identification of the web-pages viewed, duration of website visit and number of visits to the website/determining for each of the plurality of website visitors, if the respective website interaction data for the website visitor corresponds to a predetermined activity threshold, including one or more of a minimum number of web-pages viewed, viewing of specific web-pages, a minimum of duration of the website visit and a minimum number of number of visits to the website within a defined time period/only when the respective website interaction data for the website visitor corresponds to the predetermined activity threshold: requesting entity identifying information that identifies a first entity associated with the website visitor based on the respective IP address associated with the website visitor/when the entity identifying information is received providing a query for account relationship data that corresponds to the first entity, the data indicating one or more individual users associated with the first enterprise that are identified as having pre-existing relationships with one or more individual contacts associated with the first entity and one or more individual contacts associated with the first entity that are associated as having pre-existing relationships with the one or more individual users 
Independent claim 11 is directed towards a system, thus meeting the Step 1 eligibility criterion. The claim comprises similar limitations to those of Claim 1, and it recites the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, Claim 11 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible.
Independent claim 21 is directed towards a method, thus meeting the Step 1 eligibility criterion. 
Claim 21 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations, sales activities or behaviors, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: collecting information for a plurality of website visitors to a website, including a respective IP address associated with the website visitor and respective website interaction data about viewing activities of the website by the user/determining for each of the website visitors, if the respective website interaction data for the website visitor corresponds to a predetermined activity threshold/only when the respective website interaction data for the website visitor corresponds to the predetermined activity threshold: requesting entity identifying information that identifies a first entity associated with the website visitor based on the respective IP address associated with the website visitor/when the entity identifying information is received providing a query for account relationship data that corresponds to the first entity/when the account relationship data that corresponds to the first entity is received causing a notification to be 
 Remaining dependent claims 2, 4-7, 12, 14, 16 further include the additional limitations of a website visitor listening module part of the first automated service/a mapping service part of the second automated service. The listening module represents a functional module that is part of a generic computing element; the mapping service represents a functional module that is part of a generic computing element. The additional elements do not, alone or in combination with the additional elements, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-2, 4-7, 11-12, 14, 16, 21.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				Prior art rejections have been overcome
	Examiner agrees. The prior art rejections have been overcome and have been withdrawn.

				Claimed method can reduce communications bandwidth required for a communication network by placing constraints on when the communications network is used for a request
	Examiner notes that the claimed invention, when implemented, does not improve another technology/technical field. Examiner notes that there is no reference to reducing the bandwidth in the latest set of claims, or the Applicant’s Spec. Examiner notes that the claimed invention does recite an abstract idea – see Office Action above. The Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, at best, optimize a business practice/goal: “improved processing of information about website visits that can provide enhanced information and direct that information to the most appropriate users within an enterprise”, “This can be an improvement over existing systems in which a random person whose job it is to act as a website contact is tasked with interfacing with website 

				claimed method can reduce the number of requests that the third party service is required to process, thereby reducing the computing resources and costs associated with a request (e.g. API call) to the third party service
Examiner notes that the claimed invention, when implemented, does not improve another technology/technical field, or the functioning of the computing device itself.  The Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, at best, optimize a business practice/goal: “improved processing of information about website visits that can provide enhanced information and direct that information to the most appropriate users within an enterprise”, “This can be an improvement over existing systems in which a random person whose job it is to act as a website contact is tasked with interfacing with website visitors.”, “Enterprises such as companies, accounting firms, law firms, universities, partnerships, agencies and governments commonly use Customer Relationship Management systems (hereinafter referred to as CRM) and related technology to manage relationships and interactions with other parties such as customers and potential customers.“ As noted in the Office Action above, the additional elements, do not, alone or in combination, integrate the judicial exception into a practical application , nor do they represent significantly more than the abstract idea itself. Filtering the website visitors prior to obtaining entity identifying information , and then querying 
				
				a further concrete result is a generation and electronic communication of a notification
	Examiner notes that the claimed limitation of “a notification to be automatically generated and electronically communicated to at least one of the one or more individual users associated with the first enterprise, the notification including information identifying the first entity and at least one of the one or more individual contacts associated with the first entity” recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations, sales activities or behaviors, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG.

				information is only sought and retrieved when an activity threshold is met. This can limit unnecessary use of computer resources and network resources to search for information that pertains to website visitors that mistakenly visit a website and immediately back out of it without substantial  interaction.
	Examiner notes that Claim 1 does recite an abstract idea, as noted in the Office Action above. The Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, at best, optimize a business practice/goal: “improved processing of information about website visits that can provide 
As noted in the Office Action above, the additional elements do not, alone or in combination, integrate the judicial exception into a practical application , nor do they represent significantly more than the abstract idea itself. Filtering the website visitors prior to obtaining entity identifying information , and then querying account relationship data, represents a business practice/goal, not another technology/technical field; thus optimizing this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				Claim 1/11/21 is directed to a technical improvement in how technical components, including the processors, communications network, and automated third party service are applied.
				Claim 1/11/21 includes a collection of cooperating technical elements that achieve a concrete and practical result, and thus is not directed to a mere abstract idea.
	Examiner notes that the claimed invention, when implemented, does not improve another technology/technical field, or improve the functioning of the computing device itself. The Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm, and describes the claimed invention as seeking to, at best, optimize a business practice/goal: 
As noted in the Office Action above, the additional elements do not, alone or in combination, integrate the judicial exception into a practical application , nor do they represent significantly more than the abstract idea itself. Filtering the website visitors prior to obtaining entity identifying information , and then querying account relationship data, represents a business practice/goal, not another technology/technical field; thus optimizing this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field. Examiner further notes that the claimed elements used to implement the claimed invention represent generic computing elements, as noted in the Office Action above. Claim 1 includes the additional elements of a first automated service/processors/communication network/second automated service/data storage system, which represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements represent generic computing 

				Claim 4 adds further technical elements and features including automatically updating the account relationship data based on a series of concrete steps that require monitoring of electronic communications through an email server.
	Examiner notes that Claim 4 further narrows the abstract idea of independent Claim 1, and recites the same abstract idea – i.e the abstract concept of a commercial interaction, which includes business activities/behaviors, and sales activities. Automatically updating the account relationship data based on monitoring of the electronic communications recites the abstract idea of a commercial interaction, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. The additional elements of Claim 4, as noted above, do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application. There is no technical support/technical evidence in the Applicant’s 

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Costache (20170124595) teaches tracking users who view a website for a particular/minimum amount of time, and generating a segment of tracked entities from a collection of profiles merged from different sources. However it lacks the combination of claimed elements present in the latest set of independent claims.
Chourey (20130124259) teaches analyzing visitors’ interactions with a website, with the aim of turning the visitors into qualified sales leads, as well as storing predetermined relations between a plurality of businesses and a plurality of interests. However it lacks the combination of claimed elements present in the latest set of independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/8/2022